DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 15 Oct 2021 have been entered.

Response to Arguments
Applicant’s arguments, see Page 5 line 2, filed 15 Oct 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 16 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Page 7 line 9, filed 15 Oct 2021, with respect to the claim 6 have been fully considered and are persuasive.  The rejection of 16 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Page 7 line 17, filed 15 Oct 2021, with respect to the claim 7 have been fully considered and are persuasive.  The rejection of 16 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Page 7 line 18, filed 15 Oct 2021, with respect to the claim 9 have been fully considered and are persuasive.  The rejection of 16 Jul 2021 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the face has a groove extending to a circumferential direction of the mandrel”. It is unclear what is meant by a circumferential direction? Or which figure depicts this limitation. The word ‘circumferential’ can not be located in the instant specification as submitted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20170234103) in view of Rytlewski et al. (USP 8,567,494).
Regarding claim 1, Frazier discloses a downhole plug (Fig 1 #410), comprising: 
a mandrel (Fig 1 #414) made of a degradable material (¶0033); and 

wherein at least one of the plurality of peripheral members includes a hollow portion along an axial direction (Fig 1 #418 illustrates an internal hollow portion), 
Frazier does not explicitly disclose wherein the hollow portion is a through hole, and wherein the hollow portion is configured to pass a fluid flowing along an axial direction of the mandrel through the peripheral member provided with the hollow portion, and that the fluid degrades the degradable material of a wall defining the hollow portion of the peripheral member.
However Rytlewski teaches wherein one or more passages within the component allow well fluid or injected fluids to contact the degradable components. Solely by mechanical manipulation of the passages, the rate of dissolution can be controlled by the diameter, length and shape of the passages (Col 4 line 2-12).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Rytlewski, to modify the invention of Frazier with a passage, allowing fluids to access the degradable components for the purpose of attaining a more controlled dissolution rate based on solely the mechanical manipulation of the passages as taught by Rytlewski.
Regarding claim 3, the combination discloses the downhole plug according to claim 1; however is silent as to wherein the opening is present on the outer surface side of the downhole plug after setting of the downhole plug. 

Regarding claim 5, Frazier of the combination discloses what appears to be a hollow void within the slips (Fig 1 #418). The slips continue to surround the mandrel 360 degrees and therefore would at least comprises an outer circular cross section.
Regarding claim 8, Frazier of the combination discloses wherein the at least one of peripheral members is a slip or a cone (¶0033 – “Slips #418 and #419 are above and below the cones #422 and 424, as shown in Fig 1, and may be made of a degradable metal as disclosed herein. … “either or both lower cone #424 or upper cone #422 may be comprised of a degradable acid polymer”).
Regarding claim 9, as best understood by the examiner, Frazier of the combination discloses wherein the at least one of peripheral members has the hollow portion (Fig 1 #418), and the hollow portion is positioned in a cross section that is perpendicular to the axial direction of the mandrel, such that a maximum length of a continuous portion with respect to a thickness in a radial direction of the peripheral member is from 47% to 91% (Fig 1).
Regarding claim 10, the combination discloses the downhole plug according to claim 5; however is silent on explicitly disclosing wherein a diameter of the hollow portion is 1 mm or more and 10 mm or less.  

Regarding claim 11, Frazier of the combination discloses wherein the degradable material of the peripheral member provided with the hollow portion is a metal alloy which contains magnesium, aluminum or calcium as a main component (¶0005 – “degradable metallic elements may be aluminum or magnesium combined with degradable non-metallic elements”); however the combination is silent on the size of diameter of the hollow portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to design an optimum size of the hollow portion diameter, since a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim(s) 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        03 Nov 2021